Citation Nr: 0637395	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-31 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to a compensable initial rating for residuals 
of an injury of the left index finger.

3.  Entitlement to a compensable initial rating for a left 
ankle disability.

4.  Entitlement to a compensable initial rating for a right 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1993 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral pes planus and granted 
noncompensable service connection for residuals of a left 
index finger injury, a left ankle disability, and a right 
knee disability.  

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since April 23, 2003, the veteran's left index finger 
disability has been manifested by subjective complaints of 
loss of sensation in the tip of the finger and by objective 
manifestations of a small change in contour over the ulnar 
aspect of the finger, and a 3 mm scar on the end of the 
finger.  The nail and nail plate are not affected.  It is not 
manifested by pain.

2.  Since April 23, 2003, the veteran's left ankle disability 
has been manifested by subjective complaints of weakness and 
instability.  No objective manifestations, however, have been 
found since April 23, 2003.  There is no clinical evidence of 
tenderness, effusion, ankylosis, subluxation, instability, 
dislocation, locking or arthritis.

3.  Since April 23, 2003, the veteran's right knee disability 
has been manifested by subjective complaints of pain.  
Objective manifestations include full extension to 0 degrees, 
full flexion to 140 degrees, without pain, patellofemoral 
grind, and mild crepitus.  There is no clinical evidence of 
tenderness, effusion, ankylosis, subluxation, instability, 
dislocation, locking or arthritis.
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left index 
finger disability have not been met since April 23, 2003, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5225, 5229, 4.118, DCs 7804, 7805 
(2006).

2.  The criteria for a compensable rating for a left ankle 
disability have not been met since April 23, 2003, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DC's 
5262, 5270, 5271 (2006).

3.  The criteria for a compensable rating for a right knee 
disability have not been met since April 23, 2003, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 
5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the 
ratings initially assigned for his left index finger, left 
ankle, and right knee disabilities on the original grants of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).  Normal 
plantar flexion of the ankle is from 0 to 45 degrees and 
normal dorsiflexion of the ankle is from 0 to 20 degrees.  
38 C.F.R. § 4.71a, Plate II.  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

A.  Left Index Finger

The veteran's left index finger disability has been rated 0 
percent disabling under DC 5299-5225.  There is no diagnostic 
code exactly matching the veteran's disability in the Rating 
Schedule.  The RO therefore assigned DC 5299 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99."  38 C.F.R. 
§ 4.20 (2006).  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.17a, DC 5225, 
which pertains to ankylosis of the index finger.  Diagnostic 
code 7804 (superficial scars that are painful on examination) 
is also applicable in this case.

Diagnostic Code 5229 (limitation of motion of the index 
finger) is not applicable, as the veteran's disability 
involves only the ulnar aspect of the tip of the finger; the 
distal interphalangeal (DIP), proximal interphalangeal (PIP), 
and metacarpal phalangeal joints were unaffected by the 
veteran's in-service injury.  For this reason, DC 7805 (other 
scars), rated on the basis of limitation of motion of the 
affected part, also does not apply.  Similarly, DC 5010 
(traumatic arthritis) is not applicable, as X-ray examination 
in May 2004 did not reveal arthritis.  

Diagnostic Code 5225 provides for a maximum 10 percent rating 
for either favorable or unfavorable ankylosis of the index 
finger of either hand.  38 C.F.R. § 4.71a, DC 5225 (2006).  
In this case, however, ankylosis of the index finger has not 
been diagnosed.  On VA examination in May 2004, the examiner 
noted no abnormalities of the left index finger, aside from a 
small change in contour over the ulnar aspect of the finger, 
and a 3 mm scar on the end of the finger, which, on objective 
testing, did not grossly affect sensation.  The nail and nail 
plate were not affected.  As ankylosis has not been 
demonstrated, the veteran is not entitled to an increased 
rating under this diagnostic code.

Nor is the veteran entitled to an increased rating under DC 
7804.  Under DC 7804, a 10 percent rating is warranted where 
there is evidence of tenderness and pain on examination.  38 
C.F.R. § 4.118, DC 7804.  Here, on VA examination in May 
2004, while the veteran complained of a slight loss of 
sensation, his scar was not found to be tender or painful.  
Accordingly, he is not entitled to a compensable rating under 
this diagnostic code.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left index finger disability has not warranted 
a compensable rating since the effective date of service 
connection.  As the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the-
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).
B.  Left Ankle

The veteran's left ankle disability (residuals of a fracture 
of the distal fibula) has been rated 0 percent disabling 
under DC 5299-5262.  This disability is not listed on the 
Rating Schedule, and the RO assigned DC 5299 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99."  38 C.F.R. 
§ 4.20 (2006).  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.17a, DC 5262, 
which pertains to impairment of the tibia and fibula. 

In considering other potentially applicable diagnostic codes, 
the Board finds that DC 5010, which contemplates traumatic 
arthritis, is not applicable, as there was no evidence of 
arthritis in the left ankle on X-ray examination in May 2004.  
Diagnostic codes 5270 (ankylosis of the ankle), 5271 (limited 
motion of the ankle), 5272 (ankylosis of the subastralgar or 
tarsal joint), 5273 (malunion of the os calcis or astralgus), 
and 5274 (astralgalectomy), are also not applicable as there 
is no evidence of ankylosis, limitation of motion, malunion 
or astralgalectomy in this case.  Accordingly, DCs 5010, 
5262, 5270, 5272, 5273, and 5274 cannot serve as a basis for 
an increased rating in this case.

Diagnostic Code 5262 provides for a 10 percent rating where 
there is slight knee or ankle disability.  A 20 percent 
rating is warranted where there is moderate knee or ankle 
disability.  A 30 percent rating is warranted where there is 
marked knee or ankle disability, and finally, a 40 percent 
evaluation is warranted where nonunion of the tibia and 
fibula is productive of loose motion requiring a knee brace.  
38 C.F.R. § 4.71a, DC 5262.

Treatment records dated from May 2003 to March 2005 do not 
reveal complaints related to the left ankle.

On VA examination in May 2004, the veteran complained of 
weakness and instability of the ankle.  Physical examination 
revealed no effusion of the ankle.  His range of motion of 
the ankle was normal; 20 degrees of dorsiflexion and 45 
degrees plantar flexion.  The ankle was stable to inversion 
and eversion.  The examiner determined that while the veteran 
had mild complaints regarding the left ankle, there were no 
objective limitations.  On VA examination in November 2004, 
the examiner noted that the veteran thought it was his right 
ankle that was service-connected until the examiner reminded 
him that it was his left ankle.  The veteran at that time 
denied experiencing pain, weakness or unsteadiness in the 
left ankle.  Physical examination revealed no tenderness 
about the fibula, nor instability.  Range of motion was 
normal; 20 degrees of dorsiflexion and 45 degrees plantar 
flexion.

The veteran's left ankle has not been found to have any 
objective manifestations of disability.  Significantly, the 
veteran did not report any symptomatology related to his left 
ankle on examination in November 2004, and did not even 
recall that it was his left ankle that was service-connected.  
Because there is no objective evidence of impairment of the 
left ankle, the Board finds that the veteran's left ankle is 
not even "slightly" debilitating and that he is therefore 
not entitled to a compensable rating under DC 5262.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in November 2004, 
the examiner stated that the veteran's range of motion was 
not limited by pain, fatigue, weakness, or lack of endurance, 
with repetitive movement.  Thus, even if the veteran does 
experience occasional flare-up of his left ankle disability, 
the Board finds it unlikely, and there is no evidence which 
suggests, that, on repetitive use, the left ankle would be 
moderately restricted in motion.  Thus, even considering the 
effects of pain on use, there is no probative evidence that 
the left ankle is moderately limited in motion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left ankle disability has warranted no more 
than a 0 percent rating since the effective date of service 
connection.  As the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the-
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

C.  Right Knee 

The veteran's knee disability (patellofemoral pain syndrome) 
has been rated 0 percent disabling under DC 5299-5260.   
Patellofemoral pain syndrome is not listed on the Rating 
Schedule, and the RO assigned DC 5299 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99."  38 C.F.R. § 4.20 (2006).  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.17a, DC 5260, which pertains to 
limitation of knee flexion. Diagnostic code 5261 (limitation 
of extension of the leg) is also applicable in this instance.

Diagnostic Codes 5003, (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), 5257 
(other impairment of the knee), 5258 (dislocation of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the medical evidence does not show that the 
veteran has any of these conditions.  Specifically, while the 
veteran has been diagnosed with bilateral degenerative joint 
disease of the knees, X-ray examination in May 2004 did not 
demonstrate arthritis in the right knee, and, on VA 
examination in May and November 2004,  there was no objective 
evidence of dislocation or locking, and there was no 
objective evidence of ankylosis, subluxation, instability, or 
impairment of the tibia and fibula.  Accordingly, these 
diagnostic codes cannot serve as a basis for an increased 
rating in this case.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.   

Treatment records dated from May 2003 to March 2005 show that 
the veteran intermittently complained of right knee pain.  
Range of motion of the right knee, however, was noted on only 
one occasion, in February 2005, when range of motion was 
noted to be "normal."  

The veteran underwent VA examination in May and November 
2004.   Range of motion testing on both occasions revealed a 
range of motion from 0 to 140 degrees, with patellofemoral 
grinding and mild crepitus.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On both 
examinations, the veteran's right knee had extension to 0 
degrees, or full extension.  Full extension warrants a 
noncompensable evaluation.  Thus, DC 5261 cannot serve as a 
basis for an increased rating in this case.  Similarly, DC 
5260 cannot serve as a basis for an increased rating in this 
case.  At no time has the flexion of the right knee been 
limited to more than 140 degrees.  Limitation of flexion to 
140 degrees does not warrant a compensable rating under DC 
5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

Neither examiner specifically addressed whether the veteran 
demonstrated additional range of motion lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  However, neither VA examiner found objective evidence 
of pain.  The veteran contends that his right knee disability 
flares up with prolonged walking, standing, or climbing 
stairs.  However, even if the veteran does experience 
occasional flare-up of his right knee disability, the Board 
finds it unlikely, and there is no evidence which suggests, 
that, on repetitive use, the right knee would be restricted 
by pain or other factors to only 45 degrees flexion or 10 
degrees extension.  Thus, even considering the effects of 
pain on use, there is no probative evidence that the right 
knee is limited in motion to 10 degrees extension or 45 
degrees flexion, and thus the requirements for an increased 
rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability has warranted no more 
than a 0 percent rating since the effective date of service 
connection.  As the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the-
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January and March 2005; a 
rating decision in April 2003; and a statement of the case in 
October 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

A compensable initial rating for residuals of a left index 
finger injury is denied.

A compensable initial rating for a left ankle disability is 
denied.

A compensable initial rating for a right knee disability is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for bilateral pes planus.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  On VA 
examination in May and November 2004, the veteran reported 
that he had had problems with flat feet throughout his life.  
In November 2004, he stated that he believed they had gotten 
worse during, and as a result of, his military service.  
Neither the May nor November examiner, however, opined as to 
whether the veteran's bilateral pes planus condition had been 
aggravated by, or permanently worsened during his period of 
active service.  Because the veteran's condition pre-existed 
service and was allegedly worsened as a result of service, 
the Board finds that a remand for an opinion as to 
aggravation is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a podiatric 
examination for the purpose of 
ascertaining whether his pre-existing 
bilateral pes planus was aggravated by or 
permanently worsened as a result of his 
active service.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for bilateral pes 
planus.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for appellate 
disposition.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


